DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 11, 13, 15 and 17 (renumbered as claims 1-4) are allowed.
2.	Independent claims 11, 13, 15 and 17 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	the resource mapping of the NSSS and the NPBCH in the radio frames is exchanged compared to resource mapping of a NSSS and a NPBCH in the radio frames for Frequency Division Duplex (FDD), and
	in FDD, the NSSS is mapped to resource elements in subframe 9 in even radio frames, and the NPBCH is mapped to subframe 0 during 64 consecutive radio frames	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 11 (same is true for claims 13 15 and 17) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 11.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474      
                                                                                                                                                                                                  /HABTE MERED/Primary Examiner, Art Unit 2474